Exhibit 10.1

FIFTH MODIFICATION OF SUBLEASE

FIFTH MODIFICATION OF SUBLEASE made as of July 9, 2012, by and between EMPIRE
STATE BUILDING ASSOCIATES L.L.C., a New York limited liability company having
its office at One Grand Central Place, 60 East 42nd Street, New York, New York
10165 (hereinafter called “Sublessor”); and EMPIRE STATE BUILDING COMPANY
L.L.C., a New York limited liability company having its office at One Grand
Central Place, 60 East 42nd Street, New York, New York 10165 (hereinafter called
“Sublessee”).

W I T N E S S E T H:

Sublessor is the current sublessor and Sublessee is the current sublessee under
that certain sublease described on Schedule A hereto (the foregoing being
hereinafter collectively called the “Sublease”) relating to certain real estate
described on Schedule B.

Sublessor has negotiated the terms of a loan of up to three hundred million
dollars ($300,000,000) (of which $189,000,000 has heretofore been funded and an
additional advance of $30,000,000 is being funded on or about the date hereof)
with HSBC Bank USA, N.A., as Agent (“Agent”) for the lenders (“Lenders”) party
to a certain loan agreement, as amended, among Empire State Land Associates
L.L.C., Sublessor, Agent and Lenders (the “Loan Agreement”) to provide, inter
alia, funds with which to pay for the costs of ongoing capital improvement
programs for the Demised Premises.

NOW, THEREFORE, in consideration of the sum of ten ($10.00) dollars, the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound, hereby agree as follows:

1. Terms used herein and not otherwise defined herein have the meanings
attributed to them in the Sublease.

2. Sublessee consents, as of the date of this Fifth Modification of Sublease, to
an additional draw under the Mortgage Note (as defined in Subdivision (1)(g) of
Section 2.01 as set forth in Section 2 of the Third Modification of Sublease) of
up to thirty million dollars ($30,000,000), which additional draw, together with
all draws heretofore made under the Mortgage Note, aggregate to two hundred
nineteen million dollars ($219,000,000). Nothing herein shall affect the terms
of that certain Confirmation of Subordination made by Sublessee in favor of
Agent delivered in accordance with the Loan Agreement.



--------------------------------------------------------------------------------

3. Sublessee confirms that pursuant to the Sublease, it is responsible for
(i) paying all real estate taxes and similar impositions levied against the
Demised Premises; (ii) maintaining, at its cost and expense, the Demised
Premises in good condition and repair; (iii) insuring the Demised Premises and
paying all premiums with respect to the insurance; (iv) complying with laws and
regulations; (v) keeping the Demised Premises free of mechanics liens and code
violations applicable to the use and occupancy of the Demised Premises; and
(vi) performing the acts that would typically be the subject of protective
advances by an institutional lender either to cure a default or to preserve the
lien of its mortgage and the value of its security. Sublessee acknowledges that
(i) it has received a copy of the Loan Agreement; (ii) it is a party to certain
Loan Documents (as defined in the Loan Agreement) and (iii) it shall abide by
its obligations thereunder. Nothing herein shall constitute an acknowledgement
by Sublessee that Sublessee is obligated to pay the Debt (as defined in the Loan
Agreement).

4. Except as herein modified, the Sublease shall be and remain in full force and
effect, and the parties hereby ratify and confirm all of the other terms,
covenants and conditions thereof.

5. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

SIGNATURE PAGE FOLLOWS THIS PAGE

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Sublessor:

EMPIRE STATE BUILDING ASSOCIATES L.L.C.,

a New York limited liability company

By:   /s/ Peter L. Malkin  

 

  Peter L. Malkin, Member By:   /s/ Anthony E. Malkin  

 

  Anthony E. Malkin, Member By:   /s/ Thomas N. Keltner  

 

  Thomas N. Keltner, Jr., Member Sublessee:

EMPIRE STATE BUILDING COMPANY L.L.C.,

a New York limited liability company

By:   /s/ Anthony E. Malkin  

 

  Anthony E. Malkin, Member

CONSENTED TO:

 

EMPIRE STATE LAND ASSOCIATES L.L.C.,

a New York limited liability company

By:   Empire State Building Associates L.L.C., a New York limited liability
company, its Sole Member

         By:   /s/ Peter L. Malkin  

 

  Peter L. Malkin, Member          By:   /s/ Anthony E. Malkin  

 

  Anthony E. Malkin, Member          By:   /s/ Thomas N. Keltner  

 

  Thomas N. Keltner, Jr., Member

Schedule A—Sublease

Schedule B—Property



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On the June 29, 2012, before me, the undersigned, personally appeared Peter L.
Malkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacities, and that by
his signature on the instrument, the individuals, or the persons upon behalf of
which the individual acted, executed the instrument.

/s/ Irene Profetto                                        

Notary Public

 

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On the June 29, 2012, before me, the undersigned, personally appeared Anthony E.
Malkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacities, and that by
his signature on the instrument, the individuals, or the persons upon behalf of
which the individual acted, executed the instrument.

/s/ Irene Profetto                                        

Notary Public

 

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On June 29, 2012, before me, the undersigned, personally appeared Thomas N.
Keltner, Jr., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacities, and that by his signature on the instrument, the individuals, or the
persons upon behalf of which the individual acted, executed the instrument.

/s/ Irene Profetto                                        

Notary Public



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On June 29, 2012, before me, the undersigned, personally appeared Anthony E.
Malkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacities, and that by
his signature on the instrument, the individuals, or the persons upon behalf of
which the individual acted, executed the instrument.

/s/ Judy H. Love                                        

Notary Public

Judy H. Love



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On June 29, 2012, before me, the undersigned, personally appeared Peter L.
Malkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacities, and that by
his signature on the instrument, the individuals, or the persons upon behalf of
which the individual acted, executed the instrument.

/s/ Irene Profetto                                        

Notary Public

 

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On June 29, 2012, before me, the undersigned, personally appeared Anthony E.
Malkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacities, and that by
his signature on the instrument, the individuals, or the persons upon behalf of
which the individual acted, executed the instrument.

/s/ Irene Profetto                                        

Notary Public

 

STATE OF NEW YORK    )    ) ss. COUNTY OF NEW YORK    )

On June 29, 2012, before me, the undersigned, personally appeared Thomas N.
Keltner, Jr., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacities, and that by his signature on the instrument, the individuals, or the
persons upon behalf of which the individual acted, executed the instrument.

/s/ Irene Profetto                                        

Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

SUBLEASE

That Certain Agreement of Lease dated 12/27/61 and recorded 12/27/1961 in Liber
5173 Cp. 155 made by EMPIRE STATE BUILDING ASSOCIATES, as sub-landlord, to
LAWRENCE A. WIEN, HARRY B. HELMSLEY, MARTIN WEINER REALTY CORPORATION and
PAREMPCO INC., Joint Venturers, associated under the name of EMPIRE STATE
BUILDING COMPANY, as sub-tenant, which lease is affected by the following
instruments:

(1) Assignment of sublease from PAREMPCO, INC. to LAWRENCE A. WIEN and HARRY B.
HELMSLEY, dated as of 2/1/1963, recorded on 7/10/1963 in Liber 5239 Cp. 122;

(2) Assumption of Sublease from LAWRENCE A. WIEN to WICO TRADING CORPORATION
dated as of 6/30/1964 and recorded on 7/22/1964 in Liber 5287 Cp. 238;

(3) First Modification of Sublease between EMPIRE STATE BUILDING ASSOCIATES, as
sub-landlord and LAWRENCE A. WIEN, HARRY B. HELMSLEY, WICO TRADING CORPORATION
and MARTIN WEINER REALTY CORPORATION, Joint Venturers, associated under the name
of EMPIRE STATE BUILDING COMPANY, as sub-tenants (with consent from THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA) dated 2/15/1965, recorded 2/15/1965 in
Liber 5315 Cp. 1;

(4) Assignment of Disbursement, Right made by LAWRENCE A. WIEN, HARRY B.
HELMSLEY, WICO TRADING CORPORATION and MARTIN WEINER REALTY CORPORATION, Joint
Venturers, associated under the name of EMPIRE STATE BUILDING ASSOCIATES to
MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated 2/15/1965 and recorded 2/15/1965
in Liber 5315 Cp . 23;

(5) Assignment of Interest in Sublease from LAWRENCE A. WIEN to WILLIAM C.
WARREN, as Trustee under a certain Trust Agreement dated 12/12/1967 for the
benefit of COLUMBIA UNIVERSITY, dated as of 12/31/1967 and recorded on 4/1/1971
in Reel 200 Page 1123;

(6) Assignment of Interest in Sublease from MARTIN WIENER REALTY CORPORATION to
MARTIN WIENER, dated as of 12/31/1968 and recorded on 4/1/1971 in Reel 200 Page
1126;

(7) Assignment of Interest in Sublease from WILLIAM C. WARREN, as Trustee under
a certain Trust Agreement dated 12/12/1967 for the benefit of COLUMBIA
UNIVERSITY to LAWRENCE A. WIEN, dated as of 1/1/1970, recorded 4/1/1971 in Reel
200 Page 1130;

(8) Assignment of Interest in Sublease from SAMFORD G. BLUESTEIN, JOAN KONNER,
BENJAMIN NADEL and LAWRENCE A. WIEN, as Executors of the Last Will and Testament
of MARTIN WIENER, deceased to MARTIN WIENER ASSOCIATES, dated 6/25/1970,
recorded on 4/1/1971 in Reel 200 Page 1133;



--------------------------------------------------------------------------------

(9) Assignment of Sublease from WICO TRADING CORPORATION to HARRY B. HELMSLEY,
dated as of 8/2/1969, recorded 4/1/1971 in Reel 200 Page 1496;

(10) Assignment and Assumption of the Sublease from LAWRENCE A. WIEN, HARRY B.
HELMSLEY and MARTIN WIENER ASSOCIATES, Joint Venturers associated under the name
of EMPIRE STATE BUILDING COMPANY to EMPIRE STATE BUILDING COMPANY, dated as of
4/2/1971, recorded on 4/8/1971 in Reel 201 Page 556;

(11) Certificate of Conversion of EMPIRE STATE BUILDING COMPANY to EMPIRE STATE
BUILDING COMPANY LLC dated 12/17/2001 and filed 12/17/2001 in the Office the
Department of State of the State of New York; and

(12) Second Modification of Sublease, dated February 25, 2009, between EMPIRE
STATE BUILDING ASSOCIATES L.L.C. and EMPIRE STATE BUILDING COMPANY L.L.C., which
was not recorded.

(13) Third Modification of Sublease, dated July 26, 2011, between EMPIRE STATE
BUILDING ASSOCIATES L.L.C. and EMPIRE STATE BUILDING COMPANY L.L.C., recorded on
August 9, 2011 as CRFN 20110002xxxxx.

(14) Fourth Modification of Sublease, dated April 5, 2012, between EMPIRE STATE
BUILDING ASSOCIATES L.L.C. and EMPIRE STATE BUILDING COMPANY L.L.C., recorded on
April 17, 2012 as CRFN 20120001xxxxx.



--------------------------------------------------------------------------------

SCHEDULE B

PROPERTY

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

BEGINNING at the corner formed by the intersection of the southerly side of West
34th Street with the westerly side of Fifth Avenue;

THENCE Southerly along the westerly side of Fifth Avenue, 197 feet 6 inches to
the northerly side of West 33rd Street;

THENCE Westerly along the northerly side of West 33rd Street, 500 feet;

THENCE Northerly and parallel with the westerly side of Fifth Avenue, 98 feet 9
inches to the middle line of the block;

THENCE Easterly and parallel with the northerly side of West 33rd Street, 75
feet;

THENCE again Northerly and parallel with the westerly side of Fifth Avenue and
part of the distance through a party wall, 98 feet 9 inches to the southerly
side of West 34th Street;

THENCE Easterly along the southerly side of West 34th Street, 425 feet to the
corner aforesaid, the point or place of BEGINNING.